Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 1 of 9




 EXHIBIT A
           Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 2 of 9




GAGLIANO LAW OFFICES                                               Filed and Attested by the
John J. Gagliano, Esq.                                            Office of Judicial Records
Identification No. 309438                                             10 JUN 2020 02:42 pm
230 S. Broad Street, 17th Floor                                             M. RUSSO
Philadelphia, PA 19102
(215) 554-6170

Attorneys for Plaintiff
                                             :
KEITH WILLIS                                 :   COURT OF COMMON PLEAS,
                                             :   PHILADELPHIA County
     Plaintiff,                              :   CIVIL DIVISION
                                             :
v.                                           :   MARCH TERM, 2020
                                             :   NO. 001212
UNITED AIRLINES, INC.                        :
                                             :   JURY TRIAL DEMANDED
     Defendant.                              :
                                             :

                                  NOTICE TO DEFEND

                                         NOTICE
You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and
notice are served, by entering a written appearance personally or by attorney and filing in
writing with the court your defenses or objections to the claims set forth against you. You
are warned that if you fail to do so the case may proceed without you and a judgment may
be entered against you by the court without further notice for any money claimed in the
complaint or for any other claim or relief requested by the plaintiff. You may lose money
or property or other rights important to you.
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.
                               Philadelphia Bar Association
                          Lawyer Referral and Information Service
                                    One Reading Center
                                  Philadelphia, PA 19107
                            (215) 238-6333; TTY (215) 451-6197




                                                                                  Case ID: 200301212
        Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 3 of 9



                                            AVISO
Le han demandado a usted en la corte. Si usted guiere defenderse de estas demandas
expuestas en las páginas siguientes, usted tiene viente (20) dias de plazo al partir de la fecha
de la demanda y la notificación. Hace falta asentar una comparesencia escrita o en persona
o con un abogado y entregar a la corte en forma escrita sus defensas o sus objeciones a las
demandas en contra de su persona. Sea avisado que si usted no se defiende, la corte tomará
medidas y puede continuar la demanda en contra suya sin previo aviso o notificación.
Además, la corte pued decidir a favor del demandante y require qu usted cumpla con todas
las provisiones de esta demanda. Usted puede perder dinero o sus propiedades u otros
derchos importantes para usted.
ILLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENT. SI NO TIENE
ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO,
VAYA EN PERSONA O LLAME POR TELÉFONO A LA OFICINA CUYA
DIRECCIÓN SE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR DONDE SE
PUEDE CONSEGUIR ASISTENCIA LEGAL.
                          Asociación De Licenciados De Filadelfia
                        Servicio de Referencia E Información Legal
                                    One Reading Center
                                   Filadelfia, PA 19107
                       Teléfono: (215) 238-6333; TTY (215) 451-6197




                                               2
                                                                                       Case ID: 200301212
           Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 4 of 9




GAGLIANO LAW OFFICES
John J. Gagliano, Esq.
Identification No. 309438
230 S. Broad Street, 17th Floor
Philadelphia, PA 19102
(215) 554-6170

Attorneys for Plaintiff
                                                     :
KEITH WILLIS                                         :   COURT OF COMMON PLEAS,
                                                     :   PHILADELPHIA County
     Plaintiff,                                      :   CIVIL DIVISION
                                                     :
v.                                                   :   MARCH TERM, 2020
                                                     :   NO. 001212
UNITED AIRLINES, INC.                                :
                                                     :   JURY TRIAL DEMANDED
     Defendant.                                      :
                                                     :

                                  COMPLAINT – CIVIL ACTION

         1.       This action arises out of injuries sustained by Plaintiff Keith Willis onboard

United Airlines, Inc. (“United”) flight number 999 from Newark, New Jersey to Brussels,

Belgium that took place on July 12, 2018 (“Flight 999”).

THE PARTIES

         2.       Plaintiff Keith Willis is a resident of Pennsylvania.

         3.       Defendant, United Airlines, Inc. (“United”), is a corporation organized and

existing under the laws of the State of Delaware with a principle place of business located at 233

South Wacker Drive, 14th Floor, Chicago, Illinois 60606.

         4.       United is registered to do business in the Commonwealth of Pennsylvania and has

been assigned Pennsylvania Entity Number 718232.

JURISDICTION AND VENUE

         5.       This Honorable Court has jurisdiction to hear this matter pursuant to 42 Pa. Cons.

Stat. § 931.


                                                                                           Case ID: 200301212
         Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 5 of 9




       6.      This Honorable Court has jurisdiction to hear this matter because the ticket for

this flight was purchased pursuant to Mr. Willis’s employment in Pennsylvania.

       7.      This Honorable Court has jurisdiction to hear this matter because a substantial

part of the events giving rise to this action occurred here.

       8.      This Honorable Court has jurisdiction to hear this matter because Defendant

United does substantial business here.

       9.      Venue is proper in this Honorable Court pursuant to Pa. Rules Civ. P. 1006(b) and

2179(a)(2) because United regularly conducts business in Philadelphia County.

FACTS ABOUT THIS INCIDENT

       10.     United is a common carrier engaged in air transportation for hire.

       11.     United holds an Air Carrier Certificate issued by the United States Federal

Aviation Administration.

       12.     United’s Air Carrier Certificate authorizes it to engage in “Domestic” and “Flag”

operations carrying passengers for compensation hire.

       13.     “Flag” operations as they relate to United’s Air Carrier Certificate means

international common carrier air transportation operations.

       14.     United Flight 999 was engaged in “Flag” operations.

       15.     United Flight 999 was engaged in international common carrier air transportation.

       16.     Plaintiff Keith Willis was seriously injured onboard United Flight 999.

       17.     Plaintiff Keith Willis was a passenger onboard United Flight 999 when he

sustained serious injuries due to United’s negligence by and through its failure to properly

supervise a United employee, agent, and/or passenger who dropped a heavy piece of luggage

from the overhead bin onto Mr. Willis.




                                                  2
                                                                                         Case ID: 200301212
         Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 6 of 9




        18.     The incident was personally witnessed by United employee flight attendant Lindy

Sper.

        19.     Mr. Willis discussed the incident with, and reported it to, United employee Ms.

Sper, who was required to make a report of the injury.

        20.     Several other passengers onboard Flight 999 witnessed the incident that seriously

injured Mr. Willis.

        21.     As a direct and/or proximate result of Mr. Willis’ serious injuries sustained

onboard United Flight 999, he received months of medical treatment including surgery and

missed about six months of work at his full-time job.

                                      COUNT ONE
                             COMMON CARRIER STRICT LIABILITY
                                   (PLAINTIFF V. UNITED)

        22.     All preceding paragraphs of this Complaint are hereby incorporated as if set forth

fully herein.

        23.     At all times material Defendant United was operating as a common carrier

engaged in air transportation for compensation and hire.

        24.     At all times material Defendant United was engaged in “Flag” Operations which

means international common carrier air transport operations.

        25.     At all times material Defendant United owed a common carrier’s duty to its

passengers to provide service with the highest possible degree of safety in the public interest.

        26.     Plaintiff Mr. Willis was injured onboard United Flight 999.

        27.     United is strictly liable for Plaintiff’s injuries including physical injuries, past

medical expenses, future medical expenses, disability, and loss of income and wages.




                                                 3
                                                                                           Case ID: 200301212
         Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 7 of 9




       WHEREFORE, Plaintiff demands judgment against United for damages in a sum greater

than $50,000.00, plus interest, costs and disbursements, attorneys’ fees, delay damages, and any

other relief which the Court deems just and proper.

                                           COUNT TWO
                                           NEGLIGENCE
                                        (PLAINTIFF V. UNITED)

       28.      All preceding paragraphs of this Complaint are hereby incorporated as if set forth

fully herein.

       29.      At all times material United had a duty to operate its aircraft, including Flight

999, with due regard for the safety of its passengers, and it owed that duty to each of its

passengers individually, including but not limited to Plaintiff.

       30.      At all times material, United had a duty to train all crewmembers to prevent

passenger injuries.

       31.      At all times material, United had a duty to operate Flight 999 with the highest

possible degree of safety in the public interest.

       32.      At all times material United had a duty to provide service onboard Flight 999 in

accordance with its operating specifications and its Flight Operations Manual and with a high

degree of safety.

       33.      At all times material United’s flight attendants had duties to protect passengers

from persons whose conduct might jeopardize safety.

       34.      At all times material, United and its employees breached their duties and were

negligent, grossly negligent, careless, and/or reckless in that:

                a.     they failed to operate United Flight 999 with the highest standard of care;

                b.     they failed to operate United Flight 999 with the highest possible degree of

       safety in the public interest;

                                                    4
                                                                                          Case ID: 200301212
         Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 8 of 9




               c.     they failed to operate United Flight 999 in accordance with the United

       Flight Operations Manual;

               d.     they failed to operate United Flight 999 in a manner that protected

       passengers from persons whose conduct might jeopardize safety;

               e.     they operated Flight 999 negligently, carelessly and/or recklessly without

       due regard for the safety of their passenger Mr. Willis.

       35.     At all times material Defendant United’s breaches of duties to its passengers

directly and/or proximately caused Mr. Willis’ injuries.

       36.     As a direct and/or proximate result of Defendant United’s breaches of its duties

Mr. Willis has suffered and/or will suffer damages including physical injuries, past medical

expenses, future medical expenses, disability, and loss of income and wages.

       WHEREFORE, Plaintiff demands judgment against United for damages in a sum greater

than $50,000.00, plus interest, costs and disbursements, attorneys’ fees, delay damages, and any

other relief which the Court deems just and proper.

                                  JURY TRIAL DEMANDED

               Plaintiff hereby demands a trial by jury of twelve (12) on all issues.

Dated: June 8, 2020

                                                     Respectfully submitted,

                                                     GAGLIANO LAW OFFICES

                                                     By: /s/ John J. Gagliano
                                                        John J. Gagliano, Esq.
                                                        ID No. 309438
                                                        230 South Broad Street
                                                        17th Floor
                                                        Philadelphia, PA 19102
                                                        (215) 554-6170
                                                        john@gagliano.law



                                                 5
                                                                                        Case ID: 200301212
     Case 2:20-cv-03166-CMR Document 1-1 Filed 06/29/20 Page 9 of 9




                          VERIFICATION
      I, Keith Willis, having reviewed the attached Complaint
which was prepared by my attorney, hereby verify the
 information contained therein. Some of the information in the
Complaint may include information furnished to my attorney by
people other than me. The language of the Complaint was
drafted by my attorney and to the extent that the information in
the Complaint is not known to me, I have relied upon my
attorney in making this Verification. To the extent that the
Complaint contains factual allegations which are inconsistent,
after a reasonable investigation I have been unable to ascertain
which of the inconsistent allegations are true, but I have
knowledge or information sufficient to form a belief that one of
                                                    I


them is true.
      Subject to the above limitations, the information contained
in the Complaint is true and correct to the best of my
information, knowledge and belief. I make this verification
subject to the penalties imposed by 18 Pa. C.S. § 4904 relating
to unsworn falsification to authorities.




                                              Keith Willis




                                                                      Case ID: 200301212
